Citation Nr: 0314207	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  00-15 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION


Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from April 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 RO rating decision which denied 
service connection for PTSD.  The veteran failed to report 
for a Travel Board hearing in November 2002. 


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that a stressor, 
which might lead to PTSD, actually occurred during service.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty with the U.S. Marines Corp 
from April 1965 to June 1969.  Service personnel records show 
that the veteran was stationed in Okinawa from May 1967 to 
June 1968.  His military occupational specialty was crash 
crewmember.  

Service medical records show that on his enlistment 
examination in April 1965 it was noted that he had 
psychiatric treatment one year ago.  He indicated that he 
went to a psychiatrist the year prior after he was kicked out 
of school.  On psychiatric interview it was felt he was 
mature and had no psychosis, was slightly rebellious, and was 
psychiatrically acceptable for service.  Later service 
medical records do not show psychiatric problems.  On the 
June 1969 service separation examination the psychiatric 
system was evaluated as normal.  

VA treatment records showed that in May 1998 the veteran 
claimed that his best friend was killed in Da Nang by 
friendly fire.  He was stationed in Okinawa.  He reported he 
was standing on a runway, with an M-14 and sea bag, getting 
ready to be dropped on the Tet Offensive, but after several 
hours of tension he was not sent.  He also reported an 
incident at a stateside base where an E-5 tied him with his 
parachute shroud to a rack, jumped on him, put a bayonet to 
his throat, stabbed his wallet, and told everyone he was 
going to kill the veteran.  

Medical records show that in May 1998 the veteran had a 
stroke/CVA (cerebrovascular accident), and he thereafter 
received extensive treatment for residuals of this.

Medical records from August 1998 note that the veteran had a 
history of bipolar disorder and PTSD and more recently had a 
ruptured cerebral aneurism.  The diagnoses included organic 
mental syndrome, with short term memory loss following 
ruptured cerebral aneurism, PTSD, and history of bipolar 
disorder.  It was noted that he had military stressors in 
Okinawa in 1965.  

In December 1998 the VA found the veteran was permanently and 
totally disabled for non-service-connected pension purposes 
due to residuals of a CVA.  

Ongoing medical records include an April 1999 record which 
relates that the diagnoses included PTSD and bipolar 
disorder, and it was noted that the brain damage from the 
burst aneurism made these diagnosis worse since the veteran's 
ability to control his emotions was diminished with loss of 
brain tissue.

Received from the veteran in May 1999 was his claim for 
service connection for PTSD, along with a letter in which he 
described the stressors that he reportedly experienced in 
service.  He reported the incident where he was in boot camp 
and learned that his childhood friend had been killed in 
Vietnam.  He also reported the incident where a fellow Marine 
Corps member grabbed him, tied him to a rack, held a bayonet 
to his throat, and then stuck the bayonet in his wallet.  He 
also described the time he was positioned with a weapon and 
his sea bag and was told he was going to be sent to Vietnam 
during the Tet Offensive, but then he was not sent.  Received 
from the veteran in July 2000 were two additional letters 
reiterating the same stressors he had previously described.  

In September 2000 the RO sent a letter to the Commandant of 
the Marine Corps, along with one of the veteran's stressor 
letters, requesting that they provide supporting evidence for 
the claimed stressor events.  In an October 2000 response, 
the Marines Corps noted that the information contained in the 
veteran's claim was insufficient for the purpose of 
conducting any meaningful research on his behalf.  

Received from the veteran in December 2000 was another letter 
describing the incident where he learned his childhood friend 
was killed in Vietnam as well as describing what happened in 
his life after he was discharged from service.  Included with 
the letter were two pictures and a coastal map.  In a 
February 2001 letter the veteran described the symptoms he 
claimed he had as a result of his PTSD.

On a psychiatric examination for the VA, performed by QTC 
Medical Services in February 2001, the veteran reported that 
while in service he heard the news of his friend's death in 
the military and claimed that since then he was never the 
same person.  He reported he did not seek psychological help 
until 1998 when he was evaluated at a VAMC and the diagnoses 
of PTSD and bipolar disorder were made.  He reported he was 
put on medicine for PTSD and then suffered a ruptured 
cerebral aneurysm.  The veteran indicated he currently 
received no psychiatric counseling.  The diagnoses included 
chronic PTSD, bipolar disorder, marijuana abuse, and 
personality change due to CVA.  The examiner noted that based 
on the evaluation of the veteran prior to his CVA it appeared 
that he satisfied the criteria for PTSD and bipolar disorder.  

Received in June 2001 from the veteran were two letters 
describing his PTSD symptoms.  He also reported an incident 
that occurred during boot camp where he fell asleep during M-
14 rifle class and a sergeant threw a rifle at his chest and 
woke him up.  Enclosed with these letters was a copy of a 
newspaper article about a Marine, M.T., whom the veteran 
claimed was his friend who recalled the incident where the 
veteran was hit with the rifle.  Also enclosed were 
photocopies of a yearbook which the veteran said were from 
that time.  In a September 2001 letter the veteran 
essentially reiterated his contentions.  In September 2002 he 
submitted duplicate copies of documents he previously 
submitted as well as copies of articles about a fellow 
Marine, M.T.  Also included were photocopies of his work ID 
card, driver's license, VA card, and handicapped parking 
permit, as well as a copy of the front page of a Las Vegas 
visitor's guide and a picture of Platoon 226 which graduated 
in July 1965 at Parris Island.  In November 2002 he submitted 
a photocopy of an article about PTSD.  Received from the 
veteran in December 2002 was a copy of a December 1993 
newspaper article and a copy of his resume.

Analysis

Through correspondence, a rating decision, a statement of the 
case, and supplemental statements of the case, the veteran 
has been informed of the evidence necessary to substantiate 
his claim for service connection for PTSD, and of the 
respective obligations of the VA and him to obtain different 
types of evidence.  Identified relevant medical records have 
been obtained, a VA examination was provided, and the RO 
attempted to verify stressors through the service department.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet.App. 
183 (2002).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen, supra.

The record reflects that the veteran has been diagnosed with 
PTSD, essentially based on his reported in service 
experiences.  However, service connection for PTSD also 
requires credible supporting evidence that the claimed in-
service stressor occurred.  In that regard, the Board notes 
that the veteran has not alleged, nor do service records 
show, that he was engaged in combat with the enemy.  Thus, 
his assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  

For stressor events the veteran has cited several incidents, 
including his learning of the death of a childhood friend in 
Vietnam while the veteran was in boot camp; his being told he 
would be sent to Vietnam but then not being sent; a fellow 
serviceman tying him to a rack and holding a bayonet to his 
throat and his wallet; and a sergeant throwing a rifle at his 
chest when he feel asleep in rifle class at boot camp.  It is 
questionable whether any of these claimed events satisfy the 
DSM-IV definition of a sufficient stressor for PTSD.  
However, even assuming that they would be medically 
sufficient stressors, they still must be proven by official 
service records or other credible supporting evidence.  The 
RO attempted to verify these incidents through the Marine 
Corps, but the service department was unable to verify them.  
The veteran himself has provided no independent evidence that 
any of these purported stressors actually occurred in 
service.  In short, there is no credible supporting evidence 
that any of the claimed service stressors, which might lead 
to PTSD, actually occurred. 

As a service stressor for PTSD has not been satisfactorily 
established, service connection may not be granted.  The 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

